               IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


DERRICK ALLEN,                    )
                                  )
                 Plaintiff,       )
                                  )
                                  )            1:19cv786
                 v.               )
                                  )
STATE OF NORTH CAROLINA           )
OFFICE OF ADMINISTRATIVE          )
HEARINGS, et al.                  )
                                  )
                 Defendants.      )


          MEMORANDUM OPINION, ORDER, AND RECOMMENDATION
                OF UNITED STATES MAGISTRATE JUDGE

     This case comes before the Court on Plaintiff’s Application to

Proceed In Forma Pauperis (the “Application”)(Docket Entry 1) filed

in conjunction with his pro se Complaint (Docket Entry 2).   For the

reasons that follow, the Court will grant Plaintiff’s instant

Application for the limited purpose of recommending dismissal of

this action, under 28 U.S.C. § 1915(e)(2)(B)(ii), for failure to

state a claim.

                              LEGAL STANDARD

     “The federal in forma pauperis [‘IFP’] statute, first enacted

in 1892 [and now codified at 28 U.S.C. § 1915], is intended to

guarantee that no citizen shall be denied access to the courts

‘solely because his poverty makes it impossible for him to pay or

secure the costs.’”   Nasim v. Warden, Md. House of Corr., 64 F.3d

951, 953 (4th Cir. 1995) (en banc) (quoting Adkins v. E.I. DuPont
de Nemours & Co., 335 U.S. 331, 342 (1948)).             “Dispensing with

filing fees, however, [is] not without its problems.              Parties

proceeding under the statute d[o] not face the same financial

constraints as ordinary litigants.        In particular, litigants suing

[IFP] d[o] not need to balance the prospects of successfully

obtaining relief against the administrative costs of bringing

suit.”   Nagy v. Federal Med. Ctr. Butner, 376 F.3d 252, 255 (4th

Cir. 2004).

     To address this concern, the IFP statute provides, in relevant

part, that “the court shall dismiss the case at any time if the

court determines that the action or appeal fails to state a claim

on which relief may be granted.”          28 U.S.C. § 1915(e)(2)(B)(ii).

A complaint falls short when it does not “contain sufficient

factual matter, accepted as true, to ‘state a claim to relief that

is plausible on its face.’”       Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (emphasis added) (internal citations omitted) (quoting Bell

Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)).           This standard

“demands more than an unadorned, the-defendant-unlawfully-harmed-me

accusation.”   Id.    In other words, “the tenet that a court must

accept as true all of the allegations contained in a complaint is

inapplicable to legal conclusions.           Threadbare recitals of the

elements of    a   cause   of   action, supported   by   mere   conclusory




                                    -2-
statements, do not suffice.”       Id.1    The Court may also anticipate

affirmative   defenses    that   clearly    appear   on   the face      of    the

complaint.    Nasim, 64 F.3d at 955.

                                 BACKGROUND

     Asserting claims under “42 U.S.C. § 1983” for “[v]iolation[]

of [his] constitutional [r]ights [under] the 8th [Amendment] Cruel

[and]    Unusual   Punishment,   [and]    14th   [A]mendment    of    [the]    US

Constitution section one” (Docket Entry 2 at 3 (internal brackets

omitted)), Plaintiff initiated this action against six defendants:

(1) “Mr. Lamont Goins” (“Defendant Goins”) (id. at 2); (2) “Elouise

Williams” (“Defendant Williams”) (id.); (3) “Richard Bou[l]den”

(“Defendant Boulden”) (id. at 3); (4) “Gene Troy” (“Defendant

Troy”)    (id.);    (5)   “State    of    North    [Carolina]        Office   of

Administrative Hearings” (the “OAH”) (id. at 1); and (6) “Civil

Rights Division Human Relations Commission” (the “NCHRC”) (id.).

     1
        Although “[a] document filed pro se is to be liberally
construed and a pro se complaint, however inartfully pleaded, must
be held to less stringent standards than formal pleadings drafted
by lawyers,” Erickson v. Pardus, 551 U.S. 89, 94 (2007) (internal
citations and quotation marks omitted), the United States Court of
Appeals for the Fourth Circuit has “not read Erickson to undermine
Twombly’s requirement that a pleading contain more than labels and
conclusions,” Giarratano v. Johnson, 521 F.3d 298, 304 n.5 (4th
Cir. 2008) (internal quotation marks omitted) (dismissing pro se
complaint); accord Atherton v. District of Columbia Office of
Mayor, 567 F.3d 672, 681-82 (D.C. Cir. 2009) (“A pro se complaint
. . . ‘must be held to less stringent standards than formal
pleadings drafted by lawyers.’ But even a pro se complainant must
plead ‘factual matter’ that permits the court to infer ‘more than
the mere possibility of misconduct.’” (first quoting Erickson, 551
U.S. at 94; then quoting Iqbal, 556 U.S. at 679)).

                                    -3-
The Complaint states the following as its basis for asserting

claims under Section 1983:

       Human relations refuse[d] to [i]nvestigate [Plaintiff’s]
       Fair Housing complaint . . . . The refusal is based on
       either inaccurate information derived from [Plaintiff’s]
       criminal record in which some offenses [were] dismissed,
       expunged by the courts . . . [or] are listed mult[i]ple
       times in a feeble attempt to exasperate or make wors[e
       Plaintiff’s] criminal record . . . .

(Id. at 4.)         The Complaint’s “Statement of Claim” states the

following     in     its     entirety:        “[h]uman        relations      refused      to

investigate        [Plaintiff’s] claim of housing discrimination based

upon   in[ac]curate         reports       derived    from     third     party   reporting

agencies     associated            with     [E]quifax,             [T]rans[]union,       and

[E]xperian.”         (Id.    at    5.)       The    Complaint        also   alleges     that

Plaintiff has “been subjected to housing discriminati[on] and

employment       discrimination”             (id.),          and     further      requests

“compensat[ion] for [] mental anguish and punitive damages in

accordance with federal law” (id. at 6).

                                      DISCUSSION

I. The OAH and the NCHRC

       As an initial matter, neither the OAH nor the NCHRC qualify as

a “person” subject to suit under 42 U.S.C. § 1983.                       In that regard,

to state a claim for relief under Section 1983, Plaintiff must

assert   “that      [he     was]    deprived        of   a    right     secured    by   the

Constitution or laws of the United States, and that the alleged



                                            -4-
deprivation was committed under color of state law.”                    American

Mfrs. Mut. Ins. Co. v. Sullivan, 526 U.S. 40, 49–50 (1999).2

       Pursuant   to    North    Carolina    law,    “[t]he     [OAH]    is   an

independent, quasi-judicial agency under Article III, Sec. 11 of

the Constitution and, in accordance with Article IV, Sec. 3 of the

Constitution,     has   such    judicial    powers   as   may   be   reasonably

necessary as an incident to the accomplishment of the purposes for

which it was created.”         N.C. Gen. Stat. § 7A-750.        North Carolina

law similarly places the NCHRC under the Civil Rights Division of

the OAH.    See N.C. Gen. Stat. § 7A-761.3

       “[A] State is not a person within the meaning of [Section]

1983.”     Will v. Michigan Dep’t of State Police, 491 U.S. 58, 64


       2
           Specifically, Section 1983 provides, in pertinent part,
that

       [e]very person who, under color of any statute,
       ordinance, regulation, custom, or usage, of any State or
       Territory or the District of Columbia, subjects, or
       causes to be subjected, any citizen of the United States
       or other person within the jurisdiction thereof to the
       deprivation of any rights, privileges, or immunities
       secured by the Constitution and laws, shall be liable to
       the party injured in an action at law, suit in equity, or
       other proper proceeding for redress[.]

42 U.S.C. § 1983 (emphasis added).
       3
       The NCHRC previously existed as an agency within the North
Carolina Department of Administration. See Hershner v. Emp’t Sec.
Comm’n of North Carolina, No. COA 11-1425, 220 N.C. App. 415, 725
S.E.2d 474 (table), 2012 WL 1514839, at *1 (May 1, 2012)
(unpublished) (referring to the NCHRC as “an agency within the
Department of Administration”); Hyatt v. Town of Lake Lure, 191
N.C. App. 386, 387-88, 663 S.E.2d 320, 321 (2008) (referring to the
North Carolina Department of Administration as a state agency).

                                      -5-
(1989).     As such, states and state agencies do not constitute

“persons” subject to suit under Section 1983.                    Id. at 67-71.

Therefore, the Court should dismiss all claims against the OAH and

the NCHRC.

II. Official Capacity Claims

      Next,    the    Complaint    indicates    that    it   asserts    official

capacity    claims    against     Defendant    Goins,    Defendant     Williams,

Defendant Boulden, and Defendant Troy.            (See Docket Entry 2 at 2-

3.)   Those claims fail for the same reasons that claims fail

against the OAH and the NCHRC. Although “state officials literally

are persons[, ] a suit against a state official in his or her

official capacity is not a suit against the official but rather is

a suit against the official’s office.”                 Will, 491 U.S. at 71.

“Because a state is not a ‘person’ under [Section] 1983, it follows

that state officials acting in their official capacities cannot be

sued for damages under the statute.”                  Wells v. Northam, No.

3:18CV00040, 2018 WL 2978026, at *2 (W.D. Va. June 13, 2018)

(unpublished) (citing Will, 491 U.S. at 71).             The Complaint states

that (i) Defendant Goins serves as “Executive Director,” (ii)

Defendant Williams serves as “Administrative Specialist,” (iii)

Defendant Boulden serves as “General Counsel,” and (iv) Defendant

Troy serves as “Programs Manager.”            (Docket Entry 2 at 2-3.)          The

Complaint     lists   each   Defendant’s      email    address   as    ending    in



                                      -6-
“oah.nc.gov.”      (Id. at 2-3.)4           As state officials, no claim lies

against these Defendants under Section 1983 for damages in their

official capacities.

     Because the Complaint seeks only damages, the Court should

dismiss all official capacity claims against Defendant Goins,

Defendant Williams, Defendant Boulden, and Defendant Troy.

III. Individual Capacity Claims

     As a final matter, beyond naming them as Defendants, the

Complaint    does not        even   so    much     as   mention   Defendant     Goins,

Defendant Williams, Defendant Boulden, and/or Defendant Troy. (See

id. at 4-7.)    Thus, the Complaint fails to establish a Section 1983

claim    against   Defendant        Goins,        Defendant   Williams,    Defendant

Boulden, and Defendant Troy due to the lack of factual matter

suggesting     that    any    of    those    defendants       violated   Plaintiff’s

constitutional        rights.       See     American     Mfrs.,   526    U.S.   at   49

(requiring allegations of a “depriv[ation] of a right secured by

the Constitution or laws of the United States” to state a Section

1983 claim); see also Jones v. Chandrasuwan, 820 F.3d 685, 691 (4th

Cir. 2016) (“Section 1983 is not itself a source of substantive




     4
      In addition, at least one state court decision confirms that
Defendant Boulden worked as “Agency Counsel” for NCHRC. See The
North Carolina Human Relations Comm’n, ex rel. Block v. Carriages
At Allyn’s Landing Owners Ass’n, Inc., No. COA 13-823, 233 N.C.
App. 786, 759 S.E.2d 713 (table), 2014 WL 1795161, at *1 (May 6,
2014) (unpublished).

                                            -7-
rights, but rather provides a method for vindicating federal

constitutional and statutory rights.”).

     Put another way, nothing in the record indicates in any way

that Defendant Goins, Defendant Williams, Defendant Boulden, and/or

Defendant   Troy    engaged    in    any     violation    of   Plaintiff’s

constitutional rights as remains necessary to state a plausible

Section 1983 claim.      See Iqbal, 556 U.S. at 679 (“While legal

conclusions can provide the framework of a complaint, they must be

supported by factual allegations”).          The Court should therefore

dismiss all individual capacity claims alleged against Defendant

Goins, Defendant Williams, Defendant Boulden, and Defendant Troy,

for failure to state a claim.

                               CONCLUSION

     In sum, neither the OAH nor the NCHRC qualify as a “person”

subject to suit under Section 1983, Plaintiff’s claims for damages

against Defendant Goins, Defendant Williams, Defendant Boulden, and

Defendant Troy in their official capacities constitute claims

against the State, not a “person” as required under Section 1983,

and Plaintiff has otherwise failed to allege a plausible claim for

relief against     Defendant   Goins,     Defendant   Williams,   Defendant

Boulden, and Defendant Troy in their individual capacities.

     IT IS THEREFORE ORDERED that Plaintiff’s Application for Leave

to Proceed In Forma Pauperis (Docket Entry 1) is GRANTED FOR THE



                                    -8-
LIMITED PURPOSE OF ALLOWING THE COURT TO CONSIDER A RECOMMENDATION

OF DISMISSAL.

     IT IS RECOMMENDED that this action be dismissed pursuant to 28

U.S.C. § 1915(e)(2)(B)(ii) for failure to state a claim.

                                     /s/ L. Patrick Auld
                                      L. Patrick Auld
                              United States Magistrate Judge


December 6, 2019




                               -9-
